On Rehearing.
PER CURIAM.
Appellant has petitioned the court that the mandate to be issued shall specifically direct the District Court generally to enjoin the use of the name “Frank .Rademaker” without the use of the warning phrase, “formerly connected with the original Rademaker,” in immediate juxtaposition.
Whilq in the opinion heretofore filed reference was made to the signature “Frank Rademaker,” the court did not intend to distinguish between signature and name, but did intend that, if defendant desires to continue to use his name on the labels or wrappers, the indicated phrase should be in immediate juxtaposition thereto.
If, as defendant asserts, this is a physical impossibility in the wrapper around the individual hopjes, it follows that the intention of the opinion was that defendant must then cease to use the name “Rademaker.”
The mandate, will, as prayed, enjoin the use of the name instead of the signature, without the use of the phrase specified in immediate juxtaposition.